UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 07-1412



CLIFF MORRISS,

                 Petitioner,

          v.


UNITED STATES DEPARTMENT OF LABOR; LG&E POWER SERVICES, LLC,

                 Respondents.



On Petition for Review of an Order of the Administrative Review
Board. (05-047)


Submitted:   April 14, 2008                   Decided:   May 2, 2008


Before MOTZ and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Carolyn P. Carpenter, CARPENTER LAW FIRM, Richmond, Virginia, for
Petitioner. Jonathan L. Snare, Acting Solicitor of Labor, Steven
J. Mandel, Associate Solicitor, Paul L. Frieden, Paula Wright
Coleman, UNITED STATES DEPARTMENT OF LABOR; Jeffrey S. Shapiro,
Erin M. Sine, MCGUIREWOODS LLP, Richmond, Virginia, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cliff Morriss seeks review of the Administrative Review

Board’s decision and order dismissing his complaint of retaliatory

discharge filed pursuant to 42 U.S.C. § 7622 (2000).        Our review of

the record discloses that the Board’s decision is based upon

substantial evidence and is without reversible error. Accordingly,

we deny the petition for the reasons stated by the Board.          Morriss

v. United States Dep’t of Labor, No. 05-047 (A.R.B. Feb. 28, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 2 -